DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2020 has been entered.

Previous Rejections
Applicant’s arguments, filed 11/02/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 8-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al (WO 2010/113983 with an English translation provided by US2012/0128757), in view of Fenske et al (USP 5,837,282), as evidenced by Lockwood et al (of record, JPharmSci, 2003, 92(4), 922-926).
Kikuchi teaches a liposome containing cyclodextrin and an active compound in the liposome internal phase (abstract). There was no limitation on the cyclodextrin (page 5,    section 0091). It was acceptable to combine one or more cyclodextrins, and taught examples included sulfobutyl-ether-β-cyclodextrin and, for example, HP-β-cyclodextrin (pages 5-6,    sections 0095 and 0096).
Methods for introducing active agents into the liposome internal phase were disclosed (abstract and section 0034). As can be seen from Table 1, the presence of cyclodextrin in the liposome internal water phase achieved entrapment of the active with very high efficiency (e.g., entrapment ratio of HP-β-CD at 75.9 %, 98.4 % and 99.4 %).
Kikuchi teaches doxorubicin as an active agent (claim 9). Calcium and sodium salts were disclosed as internal to the liposome (section 0145). A precipitate was obtained (section 0223).
Kikuchi does not teach a metal cation ionophore in the outer phase, as recited in claim 1.
Fenske discloses methods of encapsulating liposomes with active agents, by incubating liposomes in external solutions comprising drugs and ionophores, in order to form drug-loaded liposomes (col 3, lines 27-34). The ionophore facilitates drug loading (abstract). Ionophores useful for drug loading include A23187 and ionomycin (claim 5). Active agents include doxorubicin (col 5, line 63).

Since Kikuchi discloses methods for introducing actives into the internal phase, it would have been obvious to one of ordinary skill in the art to include ionophores in the outer phase of Kikuchi’s composition. An ordinarily skilled artisan would have been motivated because ionophores facilitate drug loading from the external medium to the inner phase of the liposome, as taught by Fenske (Fenske, abstract and col 3, lines 27-34).
The instant claims 1 and 9 recite that the salt of sulfobutyl ether cyclodextrin is formed by the interaction of sulfobutyl ether cyclodextrin with ions of sodium, potassium and/or calcium, and that the salt of sulfobutyl ether cyclodextrin forms a precipitate with the active compound in the inner water phase, by using the polyanionic property of the salt of sulfobutyl ether cyclodextrin.
The claim 1 limitation wherein the liposome is prepared by a process comprising the recited steps 1-4 is a product-by-process claim limitation. Further, the claim 1 and 9 limitations of forming a precipitate with the active compound using the polyanionic property of the salt of sulfobutyl ether cyclodextrin is interpreted as a product-by-process claim limitation.
A product-by-process claim is a product claim that defines the claimed product in terms of the process by which it is made. Even though product-by-process claims are 
In the instant case, it appears that the claimed product is the same as, or is obvious from, Kikuchi’s product (e.g., Kikuchi taught sulfobutyl ether cyclodextrin, salts and actives in the inner phase; Kikuchi further taught that precipitates were formed). As such, the instant claim is unpatentable even if Kikuchi’s product was made by a different process. Please see MPEP 2113.
Claim 2 is rendered prima facie obvious because Fenske discloses ionomycin, as discussed above.
Claims 3 and 10 are rendered prima facie obvious because Kikuchi discloses sulfobutyl-ether-(β-cyclodextrin), as discussed above.
Kikuchi does not teach the number of sulfo groups on the cyclodextrin, as is recited in claims 4 and 11; however, Lockwood evidences that the cyclodextrin has seven sulfo groups (Lockwood, page 923, 1st para and Fig. 2).
Claims 8-9 and 14-15 are rendered prima facie obvious because Kikuchi discloses that the aqueous solution for the liposome internal phase was prepared by dissolving the cyclodextrin in citric acid and water, then adjusting the solution with ammonia, and diluting with water (e.g. ammonium hydroxide). Liposome lipid powders were hydrated to form the lipid film (e.g. phospholipid, cholesterol, PEG-modified phospholipid). The aqueous solution for the liposome internal phase was added to the lipid film. Doxorubicin was disclosed, as previously discussed.
The obtained liposome preparatory liquid was eluted with an aqueous solution of sodium chloride and histidine, substituting the liposome external phase with the sodium 
Claims 16-17 are rendered prima facie obvious because Kikuchi discloses excipients, as discussed above. The liposomes may also comprise antioxidants (page 6, section 0100).
Claim 18 is rendered prima facie obvious because Kikuchi discloses doxorubicin (e.g. anthracycline) (embodiments 8-10 taught administration to cancer-bearing mice), at page 4, sections 0081 and 0086. The compositions may be administered by intravenous, intra-arterial or local injection (page 12, section 0165).

Response to Arguments
Applicant's arguments filed, 11/02/2020, have been fully considered but they are not persuasive. Declaration under 37 C.F.R. 1.132, filed 11/02/2020, has been fully considered but it is not persuasive.
Applicants argued that, although Kikuchi discloses SBE-CD, it does not mean that it is particularly recommended or preferred.
The Examiner disagrees. Kikuchi disclosed that highly water-soluble cyclodextrins are preferable, and even more preferable is SBE-β-cyclodextrin (0096).
Applicant argued that Kikuchi does not disclose a salt of SBE-CD.
The Examiner disagrees. Kikuchi taught both sulfobutyl-ether-((β-cyclodextrin (page 6,    section 0096), as well as calcium and sodium salts in the internal phase ®, the sodium salt of sulfobutyl ether cyclodextrin (sections 0096, 0198-0199, 0209-0211, 0215, 0224).
The Applicant argued that Kikuchi teaches the encapsulation efficiency of HP-β-CD and of E7107, a macrolide that is different from the claimed cyclodextrin and claimed anticancer compound, to which the Examiner disagrees. Kikuchi teaches the claimed salt of SBE-CD as discussed above. As per Kikuchi (0096), one or more cyclodextrins were combined, preferably hydroxypropyl- and SBE-β-cyclodextrins. Further, Kikuchi was drawn to a high degree of encapsulation efficiency (0061), where the claimed actives (e.g., doxorubicin, epirubicin, pirarubicin) were taught [claim 9 and sections 0053, 0086, 0216-0218]; particularly, at (0218) where the presence of cyclodextrin in the liposome internal phase improved the entrapment of doxorubicin.
Applicants cited Kikuchi at paragraphs 0093-0094 to note that the art lists hundreds of compounds, which is too broad, and that there is no reason for the skilled artisan to choose SBE-CD from such a long list.
The Examiner disagrees. Kikuchi disclosed SBE-β-cyclodextrin as preferable, and as even more preferable than other disclosed cyclodextrins, as previously discussed.
Applicant argued that the instantly recited formation of precipitate is not only a characteristic of the preparation method, but is also a feature of the product itself, wherein said feature represents a structural difference between the instant claims and the prior art.
The Examiner responds that the originally filed application [0026 and 0030] states that with sulfobutyl ether cyclodextrin salt in inner water phase to load the drug, the anion in the inner water phase forms a precipitate with the drug molecule, and thus extends 3 2− at average, and can bind to multiple drug molecules simultaneously and form a more complex precipitate structure, where one of the critical factors for drug release is the complexity of the precipitate formed between the anion and the drug. With sulfobutyl ether cyclodextrin salt, a high encapsulation rate is achieved, and the drug retention time is significantly extended, in comparison with prior art liposomes having ammonium sulfate as the inner water phase.
Kikuchi taught sulfobutyl ether cyclodextrin salt and an active compound in the liposome internal phase. Lockwood evidenced that the cyclodextrin has seven sulfo groups (Lockwood, page 923, 1st para and Fig. 2). The Examiner disagrees that there are alleged structural differences between the claimed invention and the liposome taught by the combined Kikuchi and Fenske.
	Applicant argued that Fenske and Lockwood do not cure the deficiency of Kikuchi, to which the Examiner responds that Kikuchi is not considered deficient concerning the claimed liposome having an improved encapsulation efficiency comprising a bilayer, and an inner water phase comprising a salt of sulfobutyl ether cyclodextrin and an active compound, wherein the salt of sulfobutyl ether cyclodextrin forms a precipitate with the active. Kikuchi did not teach a metal cation ionophore in the outer phase, a limitation cured by Fenske (see the above rejection).
Applicant/Declarant argued that nikkomycin and the salt of SBE-CD have a significant impact on drug encapsulation efficiency, an alleged unexpected result.
The Examiner responds that an improved encapsulation efficiency of the active, with cyclodextrin-loading, is known and expected [Kikuchi; 0034-35, 0113]. At section [0183], Kikuchi disclosed entrapment efficiencies of 98.4 % and 99.4 % with the 
The Applicant’s/Declarant’s allegations of an unexpected effect, of the salt of SBE-CD, on drug encapsulation, are non-persuasive.
Additionally, Fenske (col 1, lines 66-67) disclosed that the ability of transmembrane pH gradients to influence drug loading has long been recognized. Additionally, Fenske teaches that the ionophore provides for liposomes having high drug to lipid ratios (Fenske, at col 3, lines 7-10).As per Fenske (col 7, line 57 bridging to col 8, line 14), the general principle of ion-mediated loading is straightforward, where a number of parameters can be varied in order to achieve optimal drug uptake (e.g., lipid composition, ionophore to lipid ratio, pH, chelators, etc.).
Fenske further noted doxorubicin and vincristine (e.g., two exemplary drugs loaded into the instant liposomal formulation; Applicant’s Table 1) liposomal formulations having significantly higher drug to lipid ratios, and with improved retention (e.g., increased encapsulation), when the drugs were loaded with a pH gradient (col 2, lines 31-41). In other words, the pH gradient generates an increased drug uptake (Fenske, col 2, lines 63-64). 
It appears expected that ion loading influences (i.e., increases) drug uptake, which can be manipulated as desired to achieve optimal loading. This is because it is well known in the art that transmembrane pH gradients facilitate drug loading, and that ionophores expectedly improve drug encapsulation (Fenske). The Applicant’s/Declarant’s allegations of an unexpected effect, of nikkomycin, on drug encapsulation, are non-persuasive.
Applicant argued that the independent and dependent claims are allowable, to which the Examiner responds that patentable subject matter has not been identified in the present application.

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 8-11 and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,871,253, in view of Kikuchi et al (WO 2010/113983 with an English translation provided by US2012/0128757).
Although the claims at issue are not identical, they are not patentably distinct from each other.  The issued claims recite all of the features instantly recited for the liposome except for (1) an active comprising one or more of doxorubicin, epirubicin, pirarubicin, idarubicin and mitoxantrone; (2) the salt of sulfobutyl ether cyclodextrin forming a precipitate with the active compound; (3) an improved encapsulation efficiency. The instant claims require both (1) and (2), and the said requirements are not recited by the issued claims.

Methods for introducing active agents into the liposome internal phase were disclosed (abstract and section 0034). As can be seen from Table 1, the presence of cyclodextrin in the liposome internal water phase achieved entrapment of the active with very high efficiency (e.g., entrapment ratio of HP-β-CD at 75.9 %, 98.4 % and 99.4 %). Kikuchi teaches doxorubicin as an active agent (claim 9). Calcium and sodium salts were disclosed as internal to the liposome (section 0145). A precipitate was obtained (section 0223).
Thus, it would have been prima facie obvious to one of ordinary skill in the art to prepare the issued formulation by Kikuchi’s teachings. An ordinarily skilled artisan would have been motivated to formulate a liposomal pharmaceutical preparation for treating tumors.

Response to Arguments
Applicant's arguments filed 11/02/2020 have been fully considered but they are not persuasive.
Applicants argued that the cited patent does not teach (1) an active comprising one or more of doxorubicin, epirubicin, pirarubicin, idarubicin and mitoxantrone; (2) the 
The Examiner responds that the obviousness-type nonstatutory double patenting rejection over the instant claims was made in view of Kikuchi, where Kikuchi teaches a liposome containing cyclodextrin and an active compound in the liposome internal phase (abstract). There was no limitation on the cyclodextrin (page 5,    section 0091). It was acceptable to combine one or more cyclodextrins, and taught examples included sulfobutyl-ether-β-cyclodextrin and, for example, HP-β-cyclodextrin (pages 5-6,    sections 0095 and 0096). 
Methods for introducing active agents into the liposome internal phase were disclosed (abstract and section 0034). As can be seen from Table 1 of Kikuchi, the presence of cyclodextrin in the liposome internal water phase achieved entrapment of the active with very high efficiency (e.g., entrapment ratio of HP-β-CD at 75.9 %, 98.4 % and 99.4 %). Kikuchi teaches doxorubicin as an active agent (claim 9). Calcium and sodium salts were disclosed as internal to the liposome (section 0145). A precipitate was obtained (section 0223).
Thus, it would have been prima facie obvious to one of ordinary skill in the art to prepare the issued formulation by Kikuchi’s teachings. An ordinarily skilled artisan would have been motivated to formulate a liposomal pharmaceutical preparation for treating tumors.
The obviousness-type nonstatutory double patenting rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.